 260DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTin any like or related manner restrain or coerce employees inthe exercise of rights guaranteed in Section7 of the Act.DISTRICT 19 UNITEDMINE WORKERS OFAMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)LOCAL #7083 UNITED MINE WORKERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta 23, Georgia, TelephoneNo. Trinity 6-3311, Extension 5357, if they have any question concerning this noticeor compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEES, MEMBERS AND NONMEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, you are hereby notified that:WE WILL NOT picket, or cause to be picketed, Grundy Mining Company, wherean object thereof is to force or require it to recognize or bargain with us or anyother labor organization as the representatives of its employees in violation ofSection 8(b) (7) (C) of the Act.UNITED MINE WORKERS OF AMERICA, PALMER LOCAL 5881,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta 23, Georgia, TelephoneNo. Trinity 6-3311, Extension 5357, if they have any question concerning this noticeor compliance with its provisions.Wisconsin Electric Power Co.andLocal 412, Utility WorkersUnion of America,AFL-CIO,'Petitioner.Case No. 13-RC-1742.December 4, 1963DECISION AND ORDER CLARIFYING CERTIFICATIONOn March 28, 1951, the Board issued a Certification of Representa-tives in the above-entitled proceeding, in which CIO-Local IndustrialUnion, Public Service Employees Local 1368, was certified as thecollective-bargaining representative for the employees of theWis-1The caption is hereby amended to reflect the current name of the Petitioner. See foot-note 5,below.International Paper Company,Long-BellDivision,Gardiner Branch,143 NLRB 1192145 NLRB No. 29. WISCONSIN ELECTRIC POWER CO.261consin Electric Power Company Extension System 2 in a unit of "allempls [sic] of the accounting, sales, promotional, addressograph, col-lection & engineering departments, day telephone operators, janitors& janitresses & customer contract clerks in the company offices, juniorengineers, & all meter readers, bill deliverers, storeroom empls & nightloaders, EXCL all empls [sic] in the Metropolitan System of theCompany." On December 15, 1953, Local 412, Utility Workers Unionof America, AFL-CIO,3 the Petitioner herein, became the successortoCIO-Local Industrial Union, Public Service Employees Local1368.Since the 1951 certification the Employer and the UtilityWorkers or its predecessor have been parties to successive collective-bargaining agreements.Their current contract of 2 years' durationexpires on December 16,1964.On July 9, 1963, the Petitioner filed a motion to clarify certifica-tion requesting that all work dispatchers be specifically included inthe certified unit.Thereafter, on August 2, 1963, Local 494, Interna-tional Brotherhood of Electrical Workers,4 Intervenors herein, filedits statement of position in opposition to the Petitioner's motion.TheEmployer has taken no position with respect to the contentions of theUtilityWorkers or the Electrical Workers.On August 15, 1963, theBoard referred the matter to the Regional Director for the ThirteenthRegion for the purpose of conducting a hearing on the issues raisedby the parties.A hearing Was held on September 18, 1963, beforeJulius N. Draznin, Hearing Officer.5 The Hearing Officer's rulings arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [_Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds:The record shows that, since at least 1955, the Utility Workers hasrepresented the classification of work dispatcher in the certified unitof clerical and related classifications of employees set forth above.The duties of the work dispatcher classification are primarily clericalin nature and consist of answering and recording telephone and radiocalls from company personnel; preparing and transmitting daily routeschedules showing work assignments; handling customer service calls,trouble calls, and inquiries and billing customers for service work2Wisconsin Electric Power Company has two principal divisions,one identified as theMetropolitan System and the other identified as the Extension System.The ExtensionSystem,with which we are concerned herein, covers Racine and other points outside ofMilwaukee,Wisconsins I7erein called Utility Workers'Herein called Electrical Workers8 The parties agreed at the hearing that Local 412, Utility Workers Union of America,AFL-CIO,isthe successor to CIO-Local Industrial Union, Public Service EmployeesLocal 1368,and currently represents the unit certified in Case No.13-RC-1742. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformed;and preparing meter test orders and recording and fol-lowing metertest results.The ElectricalWorkers represents a unit comprised mainly of main-tenance and construction employees of the Employer,but includesthree former night telephone operators.Before the change set forthbelow, these night telephone operators'sole duties were to answer andto record telephone and radio calls from company personnel and tohandle customer service calls,trouble calls,and inquiries.The record further shows that,effective June 1, 1963,the Employermerged the night telephone operator and the work dispatcher classi-fications into a composite group which was designated as the RacineElectric Distribution Department Work Dispatchers.The functionsof these former classifications were absorbed by the new group, Whosemembers were rotated among the various shifts, and employees for-merly classified as night telephone operators were required to performall of the duties of work dispatchers.Although the newly mergedclassification is under common supervision, three work dispatcherswho were formerly night telephone operators have continued to berepresented by the ElectricalWorkers, while all other work dis-patchers are represented by the Utility Workers.It is evident from all of the foregoing that the duties of the formernight telephone operators have been expanded, and that as a result theyare now in fact work dispatchers.In the circumstances of this case,we find that these employees are properly within the work dispatchergroup represented by the Utility Workers and shall clarify the existingcertification by specifically including therein all of the work dis-patchers, except George Campbell.'[The Board ordered that the certification in Case No. 13-RC-1742issued to CIO-Local Industrial Union, Public Service EmployeesLocal 1368, be amended by substituting therein "Local 412, UtilityWorkers Union of America, AFL-CIO" for "CIO-Local IndustrialUnion, Public Service Employees Local 1368";' and that the unitcovered by the above certification be clarified to read as follows : Allemployees of the accounting, sales, promotional, addressograph, col-lection, and engineering departments, work dispatchers, janitors andjanitresses, and customer contract clerks in the company offices, juniorengineers,and all meter readers,bill deliverers,storeroom employees,and night loaders of the Wisconsin Electric Power Company Exten-sion System,but excluding George Campbell,and all employees in theMetropolitan System of the Company.]6 By agreement of the Employer and the Electrical Workers, employee George Campbell,because of his age and impending retirement,works only on the night shifts.As he there-fore continues to perform only the duties of a night telephone operator we shall so treathim and permit him to remain in the unit represented by the Electrical Workers.'This is not to be construed as a recertification.